t c memo united_states tax_court robert rodriguez petitioner v commissioner of internal revenue respondent docket nos filed date robert rodriguez pro_se heather d horton for respondent memorandum opinion halpern judge by notices of deficiency respondent determined deficiencies in and additions to petitioner’s federal_income_tax for his taxable calendar years and as follows the cases were consolidated by order of the court dated date additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure respondent concedes the sec_6651 additions to tax for both years respondent has also moved for the imposition of penalties under sec_6673 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue at the time the petitions in these cases were filed petitioner lived in arizona background petitioner filed no federal_income_tax return for either or respondent based his determination of the and deficiencies principally on his receipt of information returns from coxcom inc atlanta georgia and arizona federal phoenix arizona the information returns the information returns report the following payments to petitioner year payor nature of payment amount coxcom arizona fed coxcom arizona fed wages interest wages interest dollar_figure big_number discussion i deficiencies in tax petitioner assigns error to the deficiencies in tax respondent determined and in support of those assignments avers that he did not receive any taxable_income from any taxable source during either of the years in issue the calculation of taxable_income begins with the determination of gross_income see sec_61 sec_62 and sec_63 and b that both compensation_for services and interest are items of gross_income is beyond dispute sec_61 sec_1_61-2 income_tax regs makes explicit that wages are income to the recipient unless excluded by law petitioner does not argue that his wages are excluded from gross_income by any provision of law nevertheless these cases involve unreported income and unless the parties stipulate to the contrary the venue for appeal is the court_of_appeals for the ninth circuit see sec_7482 petitioner does argue that we are bound by a line of cases of the court_of_appeals for the ninth circuit beginning with 596_f2d_358 9th cir revg 67_tc_672 to which we defer in accordance with the doctrine_of 54_tc_742 affd 445_f2d_985 10th cir e g nicholls v commissioner tcmemo_2006_218 the general_rule established by that line of cases is that for the commissioner to prevail in a case involving unreported income there must be some evidentiary foundation linking the taxpayer with the alleged income-producing activity see weimerskirch v commissioner supra pincite transcripts of the information returns were received in evidence and show the payment to petitioner of both wages and interest petitioner does not challenge the accuracy of the information on the transcripts only that he did not receive income from any taxable source he claims i looked at sec_861 and the definition in the internal_revenue_code specifically states that sources of income are from foreign entities corporations apparently petitioner is relying on the discredited tax-protester argument that the regulations under sec_861 establish that a citizen’s income in the form of remuneration for services and bank interest although 596_f2d_358 9th cir revg 67_tc_672 dealt specifically with illegal unreported income it is now well established that the court_of_appeals for the ninth circuit applies the weimerskirch rule in all cases of unreported income where the taxpayer challenges the commissioner’s determination on the merits e g 680_f2d_1268 9th cir in that case involving unreported income from an income-generating auto repair business owned by the taxpayer the court stated we note however that the commissioner’s assertion of deficiencies are presumptively correct once some substantive evidence is introduced demonstrating that the taxpayer received unreported income 596_f2d_358 9th cir 92_tc_661 the ninth circuit requires that respondent come forward with substantive evidence establishing a ‘minimal evidentiary foundation’ in all cases involving the receipt of unreported income to preserve the statutory notice’s presumption of correctness received from sources within the united_states is not taxable_income see 119_tc_285 we have said the argument is contrary to established law and for that reason frivolous id pincite petitioner has no reasonable dispute with respondent’s reliance on the information returns see sec_6201 and respondent has provided an evidentiary foundation linking petitioner with the wages and interest in issue to satisfy the rule established by the weimerskirch line of cases petitioner has failed to show any error in the deficiencies and we sustain them in whole ii additions to tax a introduction sec_6651 provides for an addition_to_tax in the event a taxpayer fails to file a timely return determined with regard to any extension of time for filing unless the taxpayer shows that such failure is due to reasonable_cause and not due to willful neglect the amount of the addition is equal to percent of the amount_required_to_be_shown_as_tax on the delinquent_return for each month or fraction thereof during which the return remains delinquent up to a maximum addition of percent for returns more than months delinquent sec_6654 and b provides for an addition_to_tax in the event of an individual’s underpayment of a required_installment of estimated_tax as relevant to these cases each required_installment of estimated_tax is equal to percent of the required_annual_payment which in turn is equal to the lesser_of percent of the tax shown on the individual’s return for that year or if no return is filed percent of his or her tax for such year or if the individual filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 and b the due dates of the required installments for a calendar taxable_year are april june and september of that year and january of the following year sec_6654 b burden of production in pertinent part sec_7491 provides the secretary shall have the burden of production in any court_proceeding with respect to the liability of any individual for any addition_to_tax the commissioner’s burden of production under sec_7491 is to produce evidence that imposing the relevant addition_to_tax is appropriate 118_tc_358 c discussion sec_6651 respondent’s evidence shows that petitioner did not file a federal_income_tax return for either or and we so find respondent’s evidence also shows that for each of those years petitioner had income sufficient to require him to file a return ie income above the exemption amounts and we so find petitioner claims nobody has told me that i am required to file and there is no law specifically stating in the internal_revenue_code that says that i am required to file a form_1040 the history that we recite infra in our discussion of the penalty makes perfectly clear that given petitioner’s history with the federal_income_tax those are ridiculous arguments petitioner has failed to show that his failures to file were due to reasonable_cause and not due to willful neglect petitioner is liable for the sec_6651 additions to tax as computed by respondent sec_6654 respondent’s evidence also shows that petitioner did not file a federal_income_tax return for and we so find petitioner’s required annual payments for both and were therefore percent of his tax for the year because petitioner failed to make the required_installment payments of his federal_income_tax for the years in issue sec_6654 imposes on sec_6012 requires every individual having gross_income exceeding a certain minimum amount to file an income_tax return petitioner’s gross_income exceeded the exemption amounts of dollar_figure and dollar_figure and the standard deductions of dollar_figure and dollar_figure for and respectively see sec_151 revproc_2003_85 sec_3 2003_2_cb_1184 revproc_2004_71 sec_3 2004_2_cb_970 petitioner an addition_to_tax for each year petitioner is liable for the sec_6654 additions to tax as computed by respondent iii penalties under sec_6673 this court may require a taxpayer to pay a penalty not in excess of dollar_figure if the taxpayer has instituted or maintained a proceeding primarily for delay or the taxpayer’s position is frivolous or groundless we can see no reason for these cases other than delay moreover petitioner’s cases are groundless and his arguments are frivolous a taxpayer’s position is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law e g 115_tc_523 petitioner has offered no plausible argument that he is exempt from federal_income_tax indeed his arguments employ familiar tax-protester rhetoric that has been universally rejected by this and other courts see eg 737_f2d_1417 5th cir 114_tc_136 petitioner has failed to report substantial amounts of income for years and deserves a substantial penalty for initiating this proceeding moreover respondent has brought to our attention petitioner’s history of incurring sec_6673 penalties in this court in rodriguez v commissioner tcmemo_2003_105 affd 127_fedappx_914 9th cir we dealt with petitioner’s through tax years and in rodriguez v commissioner tcmemo_2005_12 we dealt with petitioner’s through tax years in both cases petitioner failed to file returns reporting income reported to the commissioner by third parties and in both cases he made arguments similar to those he makes here in the first case we imposed on him a sec_6673 penalty of dollar_figure and in the second we imposed on him a like penalty of dollar_figure subsequently petitioner twice again petitioned the court in docket nos and incurring in each case a sec_6673 penalty petitioner is disrupting the orderly processes of the court and wasting both the court’s and the government’s limited resources with the meritless arguments he continues to make we shall therefore require petitioner to pay a penalty under sec_6673 of dollar_figure in each of these consolidated cases appropriate orders and decisions will be entered for respondent
